LARSEN, Justice,
concurring.
I join with the majority opinion. However, I believe there should be an exception to the general rule rendering ineligible for unemployment compensation benefits those employes who refuse to cross a picket line. That exception should allow employes who honor the picket line of locked-out employes to collect unemployment compensation.
I believe the legislature did intend, as the majority notes, that “the striker and those who stand with him are on the same footing . . . ” and that, in the situation presented herein, the “locked-out” picketers and those who stand with them should be on equal footing, i. e., both groups should be eligible for benefits. Unfortunately, the present language of section 402(d) prohibits us from reaching this conclusion and from finding the Craft Unions’ members eligible for unemployment compensation. I urge the legislature to reconsider this issue.